Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 19, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and menacing in the third degree (two counts), and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility, including its rejection of appellant’s alibi defense (see People v Bleakley, 69 NY2d 490, 495 [1987]). Concur—Saxe, J.E, Williams, Buckley, Catterson and Malone, JJ.